


AMENDMENT TO EMPLOYMENT AGREEMENT




Whereas, Amtech Systems, Inc. (“Company) and Fokko Pentinga (“Executive”)
entered into an Employment Agreement (the “Agreement”) dated June 29, 2012; and


Whereas, Company and Executive now desire to modify the Agreement pursuant to
Paragraph 21 thereof, and to enter into this Amendment to Employment Agreement
(“Agreement”);


The parties hereto therefore agree to the following modification to the
Agreement, to be effective as of the date set forth below; with all unmodified
portions of the Agreement to remain in full force and effect as written:


1.Section 2 of the Agreement is hereby amended to reduce the annual base salary
from US$370,000, or € 284,310, to $314,500, or € 241,664.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment this _1st_
day of July, 2012.


Amtech Systems, Inc.




By   /s/ Bradley C. Anderson
Bradley C. Anderson,
                
Its Executive Vice President and Chief Financial Officer






By /s/ Fokko Pentinga
Fokko Pentinga, Executive






